Citation Nr: 1032607	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-33 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1955 to April 1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri, (RO) which 
denied service connection for bilateral hearing loss and 
tinnitus.  

In February 2009, the Veteran and his daughter testified before 
the RO.  A transcript of the hearing is of record.

This matter was previously before the Board in July 2009.  In the 
July 2009 decision, the Board denied the Veteran's claims for 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  Thereafter, he filed a timely appeal of the Board's 
decision with the U.S. Court of Appeals for Veterans Claims 
(Court).  In March 2010, the Court vacated the Board's decision 
and remanded the matter for further consideration consistent with 
a Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Joint Motion found that the issues of entitlement to service 
connection for hearing loss and tinnitus should be remanded 
because VA did not provide the appellant with an adequate medical 
examination to assess whether his hearing loss or tinnitus is 
related to in-service noise exposure.  Specifically, it was 
determined that the August 2007 VA examiner, who opined that 
"[i]t is as likely as not that . . . hearing loss was not caused 
by military noise exposure but rather his civilian noise exposure 
history" and that "[i]t is as likely as not that his tinnitus 
is not related to his military noise exposure,"  did not provide 
any rationale to support the opinions.  Simply no explanation was 
provided for why his hearing loss was found to be related to 
civilian noise exposure or why his tinnitus was found to be as 
likely as not unrelated to service.

In accordance with the Joint Motion, the Board finds that 
additional efforts are needed to comply with VA's duty to assist 
under the VCAA.  Namely, the case must be remanded so that the 
Veteran can be provided with another VA examination that 
adequately addresses whether his hearing loss and tinnitus are 
related to in-service noise exposure.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (indicating that VA is obligated to 
provide an adequate examination once it chooses to administer 
one).

In addition, the Board notes that, in a statement dated May 2009, 
the Veteran indicated that he wished to be scheduled for a 
hearing at the RO before a Veterans Law Judge (Travel Board 
hearing).  A Veteran has a right to a hearing before the issuance 
of a Board decision.  38 C.F.R. §§ 3.103(a), (c) (2009).  
Accordingly, he should also be scheduled for a Travel Board 
hearing in accordance with his expressed desires.  Because such 
hearings are scheduled by the RO, the Board must also remand the 
case to the RO for that purpose, to ensure full compliance with 
due process requirements.  See 38 C.F.R. §§ 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the Joint Remand, 
schedule the Veteran for another VA 
audiological examination to determine the 
nature and etiology of his hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner in conjunction with 
the examination.

The examiner should render an opinion, 
consistent with sound medical principles, as 
to whether the Veteran's currently diagnosed 
hearing loss disability and tinnitus is 
related to (a 50 percent probability or 
higher) to service, including exposure to 
noise in service. 

All opinions provided must be thoroughly 
explained, and an adequate rationale for 
any conclusions reached should be 
provided.  If any requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain why 
an opinion cannot be provided without resort 
to speculation.

2.  Readjudicate the issues on appeal.  If 
any benefit sought on appeal is not granted, 
the RO must furnish a supplemental statement 
of the case, and the Veteran and his 
representative should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.  

3.  Next, after the foregoing has been 
accomplished and if any benefit on appeal 
remains denied, schedule the Veteran for a 
Video Conference hearing before a Veterans 
Law Judge in accordance with applicable laws 
and regulations.  A copy of the notice to the 
Veteran of the scheduling of the hearing 
should be placed in the record.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



